                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TIFFANY COOPER,

                Plaintiff,                                17cv1464
                                                          ELECTRONICALLY FILED
                        v.

CHIPPEWA TOWNSHIP, CLINT
BERCHTOL, AND MARK TAYLOR,

                Defendants.



OPINION OF THE COURT RELATING TO OBJECTIONS RAISED BY COUNSEL TO
                     FINAL JURY INSTRUCTIONS

       Although there were several objections raised by counsel for the Parties as to the Final

Jury Instructions, the Court will address one of those objections, as follows:

       Plaintiff’s objection to the Court’s use of the phrase “determinative factor” relating
       to her Title VII and her Section 1983 discrimination claims

       Plaintiff argued on more than one occasion that the phrase “motivating factor” should be

used throughout the final jury instructions. Defendants disagreed, arguing that “determinative

factor” was the proper standard. This Court originally adopted Defendants’ position (ECF 180),

but Plaintiff filed objections (ECF 184) urging the Court to use the phrase “motivating factor” in

accordance with the United States Court of Appeals for the Third Circuit in Doe v. C.A.R.S. Prot.

Plus, Inc., 527 F.3d 358 (3d Cir. 2008), order clarified, 543 F.3d 178 (3d Cir. 2008). The Court

had relied upon Doe v. C.A.R.S for other points of law.

       The Court sustained Plaintiff’s objection to the phrase “determinative factor” and agreed

to replace it with “motivating factor.” ECF 192. However, upon further reflection, the Court

deemed the phrase “determinative factor” to be the proper standard of proof, for the reasons

explained in greater detail below. In delivering its final instructions to the jury (ECF 209), the

                                                      1
Court used the phrase “determinative factor” to describe plaintiff’s burden as to her Title VII and

her Section 1983 discrimination claims, as well as her Title VII retaliation claim. This was done

in accordance with the Third Circuit Model Civil Jury Instruction numbers 5.1.2, 5.1.7, and 7.2.

On the other hand, the Court determined that the phrase “motivating factor” should be used

throughout the charge as to Plaintiff’s Section 1983 retaliation claim, in accordance with the

Third Circuit Model Civil Jury Instruction number 7.4.

       In reaching this conclusion, the Court considered all arguments raised by both counsel for

Plaintiff and Defendants during the various intervals over the course of this matter. The Court

also predicated its final decision to charge the jury as it did on several other bases.

       First, the Court noted that Plaintiff relied upon case law in her pursuit of the “motivating

factor” language – specifically, Doe v. C.A.R.S. and Equal Employment Opportunity Comm’n v.

Bob Evans Farms, LLC, 275 F. Supp. 3d 635, 650 (W.D. Pa. 2017). But these cases were

decided prior to the most updated version of the Third Circuit Model Civil Jury Instructions.

The Third Circuit Model Civil Jury Instructions were most recently revised in 2018. The Court

relied on these Third Circuit Model Civil Jury Instructions to determine when “determinative

factor” and “motivating factor” were appropriate burden of proof instructions to provide.

       Second, this case was based on pretext – not mixed motive. There were two pretext

claims advanced by Plaintiff – one under Title VII and one under Section 1983. The Third

Circuit Model Civil Jury Instruction 5.1.2, which sets forth the elements of a Title VII pretext

claim notes as follows:

              To prevail on this claim, [plaintiff] must prove both of the following by a
           preponderance of the evidence:

              First: [Defendant] [failed to hire [plaintiff]] [failed to renew [plaintiff’s]
              employment arrangement] [failed to promote [plaintiff]] [demoted
              [plaintiff]] [terminated [plaintiff]] [constructively discharged [plaintiff]] [or

                                                      2
               otherwise discriminated against [plaintiff] in a serious and tangible way
               with respect to [plaintiff’s] compensation, terms, conditions, or [privileges
               of employment]; and

               Second: [Plaintiff’s] [protected status] was a determinative factor in
               [defendant's] decision.

Third Circuit Model Civil Jury Instruction 5.1.2, rev. Oct. 2018 (footnote omitted). Similarly,

the model instruction for a Section 1893 pretext claim reads, in pertinent part, as follows:

                To prevail on this claim, [plaintiff] must prove both of the following by a
             preponderance of the evidence:

                 First: [Defendant] [failed to hire [plaintiff]] [failed to renew [plaintiff’s]
                 employment arrangement] [failed to promote [plaintiff]] [demoted
                 [plaintiff]] [terminated [plaintiff]] [constructively discharged [plaintiff]];
                 and

                 Second: [Plaintiff’s] [protected status] was a determinative factor in
                 [defendant's] decision.


Third Circuit Model Civil Jury Instruction 7.2, rev. Oct. 2018 (footnote omitted). In both

instances, the phrase “determinative factor” is used to explain the Plaintiff’s burden.

       Third, the commentary to the Title VII’s pretext claim model instruction also notes the

following:

                The reference in these opinions to “a motivating or determinative cause”
                seems to indicate that the two terms are interchangeable. But they are not,
                because a factor might “motivate” conduct and yet not be the
                “determinative” cause of the conduct — proof that the factor was
                determinative is thus a more difficult burden. The very distinction between
                pretext and mixed-motive cases is that in the former the plaintiff must
                show that discrimination is the “determinative” factor for the job action,
                while in the latter the plaintiff need only prove that discrimination is a
                “motivating” (i.e., one among others) factor. See, e.g., Stackhouse v.
                Pennsylvania State Police, 2006 WL 141 680871 at *4 (M.D. Pa. 2006)
                (“Whether a case is classified as one of pretext or mixed-motive has
                important consequences on the burden that a plaintiff has at trial, and
                hence on the instructions given to the jury”; “determinative factor”
                analysis applies to the former and “motivating factor” analysis applies to
                the latter) (citing Watson v. SEPTA, 207 F.3d 207, 214-15 & n.5 (3d Cir.

                                                       3
               2000)). Accordingly, the instruction on pretext follows the standards set
               forth in Doe, Fuentes, and Burton, with the exception that it uses only the
               term “determinative” and not the term “motivating.”

Third Circuit Model Civil Jury Instruction 5.1.2,, rev. Oct. 2018, Commentary 134-146. Thus,

the Court noted that the Third Circuit Model Civil Jury Instructions had considered Doe and its

progeny, but still interjected the phrase “determinative factor” into the Title VII pretext

instruction.

       Finally, on the other hand, the Court did use the phrase “motivating factor” with respect

to its final jury instruction when charging the jury on Plaintiff’s Section 1983 retaliation claim.

Again, this Court relied on the model jury instruction for guidance. The Third Circuit Model

Civil Jury Instruction reads in relevant part:

            In order for [plaintiff] to recover on this claim against [defendant], [plaintiff]
            must prove 8 both of the following by a preponderance of the evidence:

               First: [Defendant] [failed to promote] [terminated] [constructively
               discharged] [plaintiff]; and

               Second: [Plaintiff’s] protected activity was a motivating factor in
               [defendant's] decision.

Third Circuit Model Civil Jury Instruction 7.4, rev. Oct. 2018 (footnote omitted). Accordingly,

this Court properly advised the jury on the three claims where “determining factor” was the

appropriate standard, as well as the one claim where “motivating factor” was the appropriate

standard.

                                        SO ORDERED, this 6th day of February, 2019.

                                        s/Arthur J. Schwab
                                        Arthur J. Schwab
                                        United States District Judge

cc:    All Registered ECF Counsel and Parties




                                                       4
